In re Edwards, Edwin; Brown, James H., Secy./State; Fowler, Jerry, Comr. of Elect.; Harahan Citizens/Better Life; Louisiana, State of; applying for writ of certio-rari and/or review, and supervisory writ; to the Court of Appeal, Fifth Circuit, 517 So.2d 351; Parish of Jefferson, 24th Judicial District Court, Div. “E,” No. 353-699.
Granted. The trial court correctly sustained the exception of no cause of action, but erred in not allowing amendment of the petition. The Court of Appeal judgment is amended accordingly. The case is remanded to the trial court to permit an instanter amendment and for further proceedings.